NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                           No. 17-6140

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 PATTY JELSMA; SHANE JELSMA,                             )                           FILED
                                                         )                     May 31, 2018
        Plaintiffs-Appellants,                           )                 DEBORAH S. HUNT, Clerk
                                                         )
 v.                                                      )
                                                         )
 KNOX COUNTY, TENNESSEE; BRADLEY COX, )
 Individually and in his official capacity as officer of )
                                                                 ON APPEAL FROM THE
 Knox County Sheriff’s Department,                       )
                                                                 UNITED STATES DISTRICT
                                                         )
                                                                 COURT FOR THE EASTERN
        Defendants-Appellees,                            )
                                                                 DISTRICT OF TENNESSEE
                                                         )
 and                                                     )
                                                         )
 J.J. JONES, Individually and in his official capacity )
 as a Sheriff of Knox County, Tennessee,                 )
                                                         )
        Defendant.                                       )
                                                         )

       Before: MOORE, KETHLEDGE, and STRANCH, Circuit Judges.

       KETHLEDGE, Circuit Judge. Patty Jelsma sued Officer Bradley Cox, claiming that he

had used excessive force to arrest her. The district court initially denied Cox’s motion for summary

judgment, but it reconsidered that decision after Jelsma effectively admitted that Cox’s use of force

was reasonable. We affirm.

       In 2013, Jelsma’s mother called 911 to report that Jelsma “was having a fit of anger, was

slamming doors, breaking a mirror and screaming at [her].” Officer Cox responded to the call and

confronted Jelsma outside of her mother’s house. Jelsma refused to provide identification. They

argued; Cox then forced Jelsma to the ground, handcuffed her, and arrested her. All charges

against Jelsma were later dropped. She thereafter brought this lawsuit, alleging (as relevant here)
No. 17-6140
Jelsma v. Knox County

that Cox had used excessive force against her in violation of 42 U.S.C. § 1983. The district court

found triable issues of fact as to whether Cox’s use of force was reasonable, and therefore denied

his motion for summary judgment on that claim.

       Meanwhile, Jelsma undisputedly violated the discovery rules: her medical expert’s report

lacked the necessary “summary of facts and opinions” and had been submitted nearly a year late;

her witness list was merely a list of names, and did not include all the information required by

Civil Rule 26(a)(3); and she had not responded to Cox’s requests for admission until 10 months

after the deadline. See Fed. R. Civ. P. 26(a)(2)-(3), 36(a)(3), 37(c)(1). The court thus precluded

Jelsma’s medical expert from testifying, struck most of Jelsma’s witnesses, and deemed admitted

all of Cox’s requests for admission.

       Cox thereafter asked the court to reconsider his motion for summary judgment in light of

those rulings. The court did so, and held that Jelsma’s admissions proved that Cox’s use of force

was reasonable as a matter of law. The court therefore entered judgment for Cox. We review that

decision de novo. See Michael v. City of Troy Police Dep’t, 808 F.3d 304, 307 (6th Cir. 2015).

       A police officer’s use of force must be objectively reasonable under the circumstances.

See, e.g., Kent v. Oakland County, 810 F.3d 384, 390 (6th Cir. 2016). Here, Jelsma admitted that

Cox had been dispatched for a possible “domestic assault” and had been informed that Jelsma was

“uncontrollable[.]” Jelsma also admitted that she “shoved her phone into . . . Cox’s chest” during

their encounter, “pulled away from [his] grasp and tried to get into her [running] vehicle” before

he forced her to the ground, suffered “no visible injuries” as a result, and “never complained of

any injuries” after her arrest. From these admissions, the district court determined that Cox’s use

of force to subdue a potentially fleeing and agitated suspect was reasonable under the

circumstances. Jelsma has not appealed this aspect of the district court’s decision.



                                                -2-
No. 17-6140
Jelsma v. Knox County

       Jelsma instead gives two reasons why, in her view, the district court should not have used

her admissions to grant summary judgment. First, she contends that her admissions contradicted

her affidavit—in which she said that Cox had injured her without provocation—and thus that the

facts remained in dispute. See Fed. R. Civ. P. 56(a). But “[a] matter admitted . . . is conclusively

established unless the court, on motion, permits the admission to be withdrawn or amended.” Fed.

R. Civ. P. 36(b). Jelsma never moved to withdraw or amend her admissions. Hence they

“conclusively established” the “matter[s] admitted.” See id.

       Second, Jelsma asserts that the district court needed new evidence to reconsider its initial

order denying summary judgment. Moreover, she says that her admissions were not new evidence

because Cox’s requests for admission predated that initial order. Although new evidence is one

reason to reconsider an order, before final judgment a district court may reverse its denial of

summary judgment “for any reason.” ACLU of Ky. v. McCreary County, 607 F.3d 439, 450 (6th

Cir. 2010) (citation omitted); see Fed. R. Civ. P. 54(b). Here the court had good reason to reverse

itself: Cox’s requests for admission ripened into admissions only after the court’s initial order,

and those admissions defeated Jelsma’s case. See Fed. R. Civ. P. 36(b). The court reasonably

chose to avoid a pointless trial.

       The district court’s judgment is affirmed.




                                                -3-